Name: Council Regulation (EEC) No 1377/92 of 21 May 1992 fixing the guide-price and the intervention price for adult bovine animals for the 1992/93 marketing year
 Type: Regulation
 Subject Matter: prices
 Date Published: nan

 No L 147 / 6 Official Journal of the European Communities 29 . 5 . 92 COUNCIL REGULATION (EEC) No 1377/92 of 21 May 1992 fixing the guide-price and the intervention price for adult bovine animals for the 1992 /93 marketing year THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community , and in particular Article 43 thereof, Having regard to Council Regulation (EEC) No 805 / 68 of 27 June 1968 on the common organization of the market in beef and veal ('), and in particular Article 3 (3 ) thereof, No 1208 / 81 ( 5 ), is applicable for buying-in ; whereas it is therefore appropriate to fix the intervention price per 100 kilograms carcase weight for the categories of animal eligible for intervention by referring to a reference quality defined in accordance with the said scale ; whereas , in addition , since these are increasingly comparable in terms of their trade value , a single intervention price should be fixed for the said categories of animal and it should be maintained at the level laid down for the previous marketing year , Having regard to the proposal from the Commission (2 ), Having regard to the opinion of the European Parliament ( 3 ), Having regard to the opinion of the Economic and Social Committee ( 4 ), HAS ADOPTED THIS REGULATION: Article 1 For the 1992/ 93 marketing year , the guide-price for adult bovine animals shall be ECU 200 per 100 kilograms liveweight . Whereas , when the guide-price for adult bovine animals is fixed , account should be taken of the objectives of the common agricultural policy ; whereas the common agricultural policy aims inter alia at ensuring a fair standard of living for the agricultural community, at guaranteeing the availability of supplies and at ensuring that supplies reach consumers at reasonable prices ; Whereas the guide-price must be fixed in accordance with the criteria laid down in Article 3 (2 ) of Regulation (EEC) No 805 / 68 ; Whereas , in accordance with Regulation (EEC) No 805 / 68 , the Community scale for the classification of carcases of adult bovine animals , established under Regulation (EEC) Article 2 For the 1992 / 93 marketing year, the intervention price shall be ECU 343 per 100 kilograms carcase weight for the carcases ofmale animals ofClass R 3 of the Community scale for the classification of adult bovine animals laid down by Regulation (EEC) No 1208 / 81 . Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities . It shall apply from the beginning of the 1992 /93 marketing year . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 21 May 1992 . For the Council The President Arlindo MARQUES CUNHA (') OJ No L 148 , 28 . 6 . 1968 , p . 24 . Regulation as last amended by Regulation (EEC) No 1628 /91 (OJ No L 150 , 15 . 6 . 1991 , p . 16 ). ( 2 ) OJ No C 119 , 11 . 5 . 1992 , p. 50 . ( 3 ) Opinion delivered on 14 May 1992 (not yet published in the Official Journal ). ( 4 ) Opinion delivered on 29 April 1992 (hot yet published in the Official Journal ). ( s ) OJ No L 123 , 7 . 5 . 1981 , p. 3 . Regulation as amended by Regulation (EEC ) No 1026 / 91 (OJ No L 106 , 26 . 4 . 1991 , p. 2).